Exhibit Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofNovember 15, 2008 REVENUE Gross Income $ 211,621,699 Less Cost of Goods Sold 106,009,914 Ingredients, Packaging & Outside Purchasing $ 61,094,423 Direct & Indirect Labor 33,757,863 Overhead & Production Administration 11,157,628 Gross Profit 105,611,785 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 48,182,738 Advertising and Marketing 667,953 Insurance (Property, Casualty, & Medical) 10,785,961 Payroll Taxes 4,018,804 Lease and Rent 2,947,030 Telephone and Utilities 1,017,291 Corporate Expense (Including Salaries) 5,321,112 Other Expenses 18,972,387 (i) Total Operating Expenses 91,913,276 EBITDA 13,698,509 Restructuring & Reorganization Charges 27,133,791 (ii) Depreciation and Amortization 4,643,907 Abandonment 843,390 Property & Equipment Impairment - Other( Income)/Expense 103,416 Gain/Loss Sale of Prop - Interest Expense 4,978,059 Operating Income (Loss) (24,004,054 ) Income Tax Expense (Benefit) (3,066,604 ) Net Income (Loss) $ (20,937,450 ) CURRENT ASSETS Accounts Receivable at end of period $ 134,607,001 Increase (Decrease) in Accounts Receivable for period (1,202,760 ) Inventory at end of period 60,140,533 Increase (Decrease) in Inventory for period (3,597,863 ) Cash at end of period 24,663,935 Increase (Decrease) in Cash for period 565,306 Restricted Cash 21,116,740 (iii) Increase (Decrease) in Restricted Cash for period 13,084 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise (56,985,387 ) Increase (Decrease) LiabilitiesSubject to Compromise 77,348,845 (iv) Taxes payable: Federal Payroll Taxes $ 3,887,897 State/Local Payroll Taxes 3,809,252 State Sales Taxes 712,596 Real Estate and Personal Property Taxes 7,691,783 Other (see attached supplemental schedule) 2,538,254 Total Taxes Payable 18,639,782 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended November 15, 2008 Description Amount Use Tax $ 532,886 Accr. Franchise Tax 478,872 Other Taxes 1,526,496 Total Other Taxes Payable $ 2,538,254 6th period (i)Other Expenses included the following items: Employee benefit costs 12,456,449 ABA Plan actuarial gain (11,204,091 ) (iv) Facility costs (excluding lease expense) 1,423,303 Distribution/transportation costs 12,424,906 Local promotional costs 1,306,732 Miscellaneous 2,565,088 $ 18,972,387 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 3,698 Other 69,358 Reorganization expenses Professional fees 7,016,025 Interest expense (14,446 ) Adjustments to lease rejection expense (14,647 ) ABA Plan settlement 20,121,250 (iv) KERP bonus plan (21,187 ) (Gain)/loss on sale of assets (26,260 ) $ 27,133,791 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. (iv)See Note 11. Employee Benefit Plans in the Company's second quarter fiscal 2009 Form 10-Q filed with the SEC on December 24, 2008 for details regarding the Company's complete withdrawal from the American Bakers Association Retirement Plan and the related $11.2 million actuarial gain, as well as the $20.1 million reorganization charge and the reclassification of the obligations under this plan to Liabilities Subject to Compromise due to the settlement of related claims in the bankruptcy. Note:Capital expenditures for the period totaled approximately $1.0 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED
